Title: To James Madison from William C. C. Claiborne, 1 August 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


1 August 1804, New Orleans. “More than two months ago, I received information that a small French privateer, in company with two brigs, the one under French and the other Spanish Colours had entered the Mississippi.
“The brigs anchored in the river below Plaquemines, and the privateer with my permission passed that Fort, and came to, about two leagues below this city. Rumour soon pronounced both the brigs to be prizes, and a variety of circumstances seemed to confirm it. The privateer admitted visits from no one not attached to her, and except her officers no person was permitted to go on shore.
“The brig under Spanish Colours was loaded with coffee, and information was received at the collectors office, that partial sales thereof had been made to persons coming up the river at very reduced prices. An Officer of the Customs was immediately dispatched to detect the abuses, but previous to his arrival the vessel had weighed anchor and passed out of the river Mississippi by the South west pass, and destined as was said to Pensacola.
“The brig under French Colours proceeded up to this city, in character of a French Merchant vessel from St. Domingo consigned to citizen Blanque (the gentleman named by M. Laussat the French commercial agent for this port[)]; but he having declined the assignment, the same was accepted by Mr. Evan Jones and on Saturday last that gentleman entered the vessel, gave the customary bonds for securing the duties and obtained a permit to land the cargo: by this time, I had information on which I could rely, that the brig purporting to be a Merchantman from St. Domingo, was in fact a prize; whereupon Mr. Trist was requested not to suffer the execution of the permit to land the cargo, until he heard further from me on the subject: An examination relative to the vessel was immediately commenced, and after the exhibition of much contradictory testimony and wilful perjury, it appeared, that ‘the French privateer somewhere in the latitude of Havannah captured an American brig called the Mary Captain Linn on her passage from Jamaica to Norfolk in Virginia, and the British brig Active Captain Raison on her passage from Jamaica to London, and brought both prizes into the Mississippi: The American brig after laying several days in the Mississippi and making sale of much coffee again went out to sea, was run aground near Cat Island, the cargo landed and the vessel burnt. The British brig came up to the city, was entered at the Custom house, as the Hector from St. Domingo; that the papers produced at the Custom House were all forged at sea, and that a sale of the cargo had been conditionally made to Mr. Evan Jones, and who had, himself, offered the same for sale to others,’ all which will more fully appear, from the depositions and other documents enclosed from No. 1 to No 16 inclusive.
“It now remains for me only to observe, that upon the exercise of my best judgment, it seemed to be my duty to cause the brig Active thus entered illegally and corruptly, and the cargo sold contrary to our solemn treaties, to be seized and to hold the same subject to the orders of the President of the United States.”
